Matter of Chi-Yuan Hwang (2018 NY Slip Op 05159)





Matter of Chi-Yuan Hwang


2018 NY Slip Op 05159


Decided on July 11, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO R. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2001-05810	ONMOTION FOR REINSTATEMENT

[*1]In the Matter of Chi-Yuan Hwang, a disbarred attorney. (Attorney Registration No. 1852755)




DECISION & ORDERMotion by Chi-Yuan Hwang for reinstatement to the Bar as an attorney and counselor-at-law. Chi-Yuan Hwang was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Third Judicial Department on April 12, 1983. By opinion and order of this Court dated February 25, 2002, Chi-Yuan Hwang was disbarred based on his conviction of a felony, and his name was stricken from the roll of attorneys and counselors-at-law, effective immediately (see Matter of Chi-Yuan Hwang , 291 AD2d 99). By decision and order on motion of this Court dated May 9, 2017, Chi-Yuan Hwang's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Chi-Yuan Hwang's character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in response thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Chi-Yuan Hwang is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Chi-Yuan Hwang to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court